DETAILED ACTION
This Office action is in response to Information Disclosure Statement received 16 March 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 March 2022 was filed after the mailing date of the Notice of Allowance on 16 February 2022.  The submission is NOT in compliance with the provisions of 37 CFR 1.97 which requires that an information disclosure statement shall be considered if filed on or before payment of the issue fee and is accompanied by: (1) the statement specified in paragraph (e) of this section; and (2) the fee set forth in § 1.17(p).  Although both items (1) and (2) were received, the statement received 16 March 2022 incorrectly states that each item of information contained in this Information Disclosure Statement was first cited in any communication from a foreign patent office in a counterpart foreign application not more than three months prior to the filing of this Information Disclosure Statement.  However, the communications from the foreign patent office are dated 16 September 2021 and 20 August 2021 which are well outside this time frame.  Furthermore, the IDS includes additional references which were not cited in the foreign 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 6, the closest prior art is Wang (US 2014/0360178 A1) as cited in the 16 September 2021 Canadian Office Action for Canadian application 3,063,162.  Wang discloses a similar system (Figure 1) for controlling operation of an engine [10] having a turbocharger [60, 62] comprising: an electronically controlled exhaust valve [26]; a throttle position sensor (throttle position sensor; paragraphs 0018 and 0021) generating a throttle position signal [TP] corresponding to a position of a throttle plate [22, 24] of a throttle [21, 23]; a boost box [44] coupled to the engine [10]; a boost box pressure sensor [122] coupled to the boost box [44] generating a boost box pressure signal [MAP] corresponding to a pressure within the boost box [44]; and a controller [12] coupled to the boost box pressure signal [MAP] controlling a position of the electronically controlled exhaust valve [26] based on the boost box pressure signal [MAP (paragraphs 0015, 0018, 0021-0023, 0034, 0037, 0041, and Figures 1-3).  Wang discloses the relation between wastegate valve lift and actuator position identified via method 300 may be used by another routine used to control actuator position and thus valve lift (paragraph 0041).  Method 300 may use absolute manifold pressure signal [MAP] from manifold air pressure sensor [122] to determine the relation between wastegate valve lift and actuator position, but method 300 does not rely upon the throttle position signal.  Method 300 may use a signal [PP] from the pedal position sensor [134] (paragraph 0037), but this signal it not necessarily synonymous to a throttle position signal since there are two throttles [21, 23] whose positions are tracked by throttle position signal [TP] (paragraph 0018) which would be redundant if it were equivalent to the pedal position signal [PP].  Additionally, Wang discloses the actuator position may be controlled based on the aforementioned relation identified via method 300 which may utilize the manifold pressure signal [122] and a pedal position signal [PP], but does not disclose the position of the electronically controlled exhaust valve [26] being controlled in response to the boost box pressure signal and the throttle position signal.  As such claims 1-10 are still allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746